DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-13, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2015/0131896 A1).
	Regarding claims 1, 15 and 20, Hu et al. teach a system for performing a method comprising: determining (Fig. 5A, step S32), by a robotic system (Fig. 1, element 100), a motion path (continuous path) of a user (Fig. 1, element 101) in an environment (Fig. 1, element 111) of the robotic system (paragraph 0015-0021, 0035); based on the motion path of the user in the environment, determining (Fig. 5A, step S55, S56, S57 and/or S58), by the robotic system, a performance metric (distance between preset safety protection points of the user and the robot) corresponding to a position of the user along the motion path (paragraph 0027, 0036-0038, 0043-0044); based on the determined performance metric, selecting (Fig. 5B, step S68/S67), by the robotic system, a first feedback mode (collision warning or trap warning; paragraph 0037-0042); and engaging, by the robotic system, in the first feedback mode (paragraph 0018, 0027).
Regarding claims 2 and 16, The method of Claims 1 and 15, further comprising: determining a change in the performance metric (From Fig. 5A, element B to element C or G) based on a change in the position of the user (paragraph 0043-0044); based on the determined change in the performance metric, selecting, by the robotic system, a second feedback mode (Fig. 5B, step S67; 0037-0042); and engaging, by the robotic system, in the second feedback mode (paragraph 0018, 0027).
Regarding claim 3, The method of Claim 1, further comprising: determining (Fig. 5A, step 58 is changed) a change in the performance metric based on a change in the position of the user; and based on the determined change in the performance metric, stopping the robot from engaging in the first feedback mode (engaging in the second feedback mode at Fig. 5B, step S68).
Regarding claim 4, The method of claim 1, wherein the first feedback mode includes operation of a visual indicator (paragraph 0023, 0031).
Regarding claim 6, The method of claim 4, wherein the visual indicator is a gesture performed by the robotic system (paragraph 0023, 0031).
Regarding claim 9, The method of claim 1, wherein the first feedback mode further comprises a notification sent by the robotic system to a computing device (paragraph 0017).
Regarding claim 10, The method of claim 1, wherein the robotic system comprises one or more appendages (Fig. 1, element 104), and wherein engaging in the first feedback mode comprises carrying out one or more gestures using the one or more appendages (paragraph 0017, 0023, 0031).
Regarding claim 11, The method of claim 1, wherein engaging in the first feedback mode comprises repositioning of the robotic system from a first location in the environment to a second location in the environment (paragraph 0017, 0023, 0031).
Regarding claim 12, The method of claim 1, wherein engaging in the first feedback mode comprises the robotic system repositioning an object (Fig. 1, element 104) in the environment from a first location in the environment to a second location in the environment (paragraphs 0017, 0023, 0031).
Regarding claim 13, The method of claim 12, wherein the first location is in a path of the user, and wherein the second location is away from the path of the user (paragraph 0031).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-8, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. as applied to claims 1, 4, 7, 16 above, and further in view of Kikkeri et al. (US 2015/0217455 A1).
Regarding claims 5, Hu et al. teach the method of claim 4 above. Hu et al. is silent regarding the visual indicator being a light generated by the robotic system. Kikkeri et al. teach a warning technique using a flashing light (Figs. 1-5, element 118, 208, 340, 342; Fig. 6, step 616) generated by a robotic system (Fig. 5, element 502; paragraph 0029, 0040, 0049, 0054). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known warning technique taught by Kikkeri et al. to the prior art method taught by Hu et al. That is, it would have been obvious to configure the visual indicator taught by Hu et al. to be a flashing light generated by the robotic system by applying the well-known technique taught by Kikkeri et al. Application of the well-known technique taught by Kikkeri et al. to the prior art method taught by Hu et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the visual indicator being a light generated by the robotic system.
Regarding claims 7-8, Hu et al. teach the method of claim 1. Hu et al. are silent regarding operation of an auditory indicator. Kikkeri et al. teach warning technique using an auditory indicator (Figs. 1-5, element 116, 344) comprising a siren (paragraph 0029, 0040, 0049, 0054). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Kikkeri et al. to the prior art robot taught by Hu et al. That is, it would have been obvious to configure the system taught by Hu et al. to warn an operator by applying the technique taught by Kikkeri et al. Application of the well-known technique taught by Kikkeri et al. to the prior art robot system taught by Hu et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the first feedback mode including operation of an auditory indicator comprising a siren.
Regarding claim 14, Hu et al. teach the method as applied to claim 1 above, wherein engaging in the first feedback mode includes operation of a visual indicator (paragraph 0023, 0031). However, Hu et al. are silent regarding the visual indicator projecting light from one or more light sources of the robotic system towards an area of interest. Kikkeri et al. teach a technique for activating a visual warning (Fig. 6, step 616) by projecting light from one or more light sources (Figs. 1-5, element 118, 342) of a robotic system (Fig. 1, element 100) towards an area/zone of interest (Fig. 1, element 108, “warning zone”; paragraph 0025, 0029, 0040, 0054). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Kikkeri et al. to the prior art robot taught by Hu et al. That is, it would have been obvious to configure the first feedback mode to include projecting light from one or more light sources of the robotic system to an area of interest by applying the well-known technique taught by Kikkeri et al. Application of the well-known technique taught by Kikkeri et al. to the prior art robot taught by Hu et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: engaging in the first feedback mode comprising projecting light from one or more light sources of the robotic system towards an area of interest.

Regarding claim 17, Hu et al. teach the robotic system of claim 16. Hu et al. teach the robotic system as applied to claim 16, wherein the first feedback mode comprising a visual indication as a gesture performed by the robot (paragraph 0017, 0023, 0031). Hu et al. is silent regarding the second mode comprising a different type of visual indicator. Kikkeri et al. teach a technique for activating a visual warning (Fig. 6, step 616) by projecting light from one or more light sources (Figs. 1-5, element 118, 342) of a robotic system (Fig. 1, element 100) towards an area/zone of interest (Fig. 1, element 108, “warning zone”; paragraph 0025, 0029, 0040, 0054). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Kikkeri et al. to the prior art robot taught by Hu et al. That is, it would have been obvious to configure the second feedback mode to include projecting light from one or more light sources of the robotic system to an area of interest by applying the well-known technique taught by Kikkeri et al. Application of the well-known technique taught by Kikkeri et al. to the prior art robot taught by Hu et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the first and second feedback modes comprising different types of visual indicators.
Regarding claim 18, Hu et al. teach the robotic system of claim 16. Hu et al. teach the robotic system as applied to claim 16, wherein the first feedback mode comprising a visual indication as a gesture performed by the robot (paragraph 0017, 0023, 0031). Hu et al. is silent regarding the second feedback mode comprising an auditory indicator. Kikkeri et al. teach warning technique using an auditory indicator (Figs. 1-5, element 116, 344) comprising a siren (paragraph 0029, 0040, 0049, 0054). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Kikkeri et al. to the prior art robot taught by Hu et al. That is, it would have been obvious to configure the system taught by Hu et al. to warn an operator by applying the technique taught by Kikkeri et al. Application of the well-known technique taught by Kikkeri et al. to the prior art robot system taught by Hu et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the first feedback modes comprises a visual indicator and the second feedback modes comprises an auditory indicator.
Regarding claim 19, Hu et al. teach the robotic system of claim 16, wherein the second feedback mode comprises a visual indicator as a gesture performed by the robot (paragraph 0017, 0023, 0031). Hu et al. is silent regarding the second feedback mode comprising an auditory indicator. Kikkeri et al. teach warning technique using an auditory indicator (Figs. 1-5, element 116, 344) comprising a siren (paragraph 0029, 0040, 0049, 0054). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Kikkeri et al. to the prior art robot taught by Hu et al. That is, it would have been obvious to configure the system taught by Hu et al. to warn an operator by applying the technique taught by Kikkeri et al. Application of the well-known technique taught by Kikkeri et al. to the prior art robot system taught by Hu et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the second feedback mode comprises a visual indicator and an auditory indicator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dale Moyer/Primary Examiner, Art Unit 3664